Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 12/14/20.  Claims 1-4 are pending and have been examined.
	Claims 1-4 are rejected.

Drawings
	The drawings filed on 12/14/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: temperature acquisition unit, thermal displacement amount acquisition unit, temperature difference calculation unit in claims 1-3, learning unit in claim 1, learning model storage unit, estimation unit, compensation unit in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 4 recites “the other temperature is a temperature at a spot referred to when the temperature of the machining fluid is adjusted”, it is not clear what “a temperature at a spot referred to when the temperature of the machining fluid is adjusted” is? Is it a temperature at a spot that is referred to by an operator when the temperature of the machining fluid is adjusted by the operator? Or is it a temperature at any spot when the temperature of the machining fluid is adjusted? For the purpose of the examination, the examiner has interpreted “the other temperature is a temperature of the environment measured when the temperature of the machining fluid is adjusted”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by translation of JP2020099982 to Mizoguchi.


As per claim 1, Mizoguchi discloses a thermal displacement compensator having a function related to thermal displacement compensation for compensating thermal displacement of a machine configured by a combination of a plurality of mechanical elements (Mizoguchi, see Fig. 1, its corresponding paragraphs and page 2 for a thermal displacement compensator having a function related to thermal displacement compensation for compensating thermal displacement of a machine configured by a combination of a plurality of mechanical elements), the thermal displacement compensator comprising: a temperature acquisition unit for measuring a temperature of an environment in which the machine is installed and a temperature of each part of the machine (Mizoguchi, see Fig. 1 and its corresponding paragraphs for measuring temperature of each part of the machine and measuring temperature of environment); a thermal displacement amount acquisition unit for acquiring a thermal displacement amount of the machine (Mizoguchi, see page 3), a temperature difference calculation unit for calculating a temperature difference between at least two temperatures among temperatures measured by the temperature acquisition unit (Mizoguchi, see bottom of page 3-top of page 4 and page 6), and a learning unit for creating a thermal displacement compensation model for estimating output data from input data by machine learning based on teacher data using a temperature measured by the temperature acquisition unit and a temperature difference calculated by the temperature difference calculation unit as the input data and using a thermal displacement amount acquired by the thermal displacement amount acquisition unit as the output data (Mizoguchi, see Fig. 1, Fig. 3, Fig. 4 and their corresponding paragraphs for creating a thermal displacement compensation model for estimating output data from input data by machine learning based on teacher data using a temperature measured by the temperature acquisition unit and a temperature difference calculated by the temperature difference calculation unit as the input data and using a thermal displacement amount acquired by the thermal displacement amount acquisition unit as the output data).

As per claim 3, the rejection of claim 1 is incorporated, Mizoguchi further discloses wherein the machine is a wire electric discharge machine (Mizoguchi, see page 2), and the temperature difference calculated by the temperature difference calculation unit is a difference between a temperature of a machining fluid in a machining tank of the wire electric discharge machine and another temperature (Mizoguchi, see page 2, Fig. 3 and its corresponding paragraphs for the temperature difference calculated by the temperature difference calculation unit is a difference between a temperature of a cutting fluid in a machining tank of the wire electric discharge machine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi, in view of US20150106048 to Xie et al. (hereinafter “Xie”).

As per claim 2, Mizoguchi substantially discloses a thermal displacement compensator having a function related to thermal displacement compensation for compensating thermal displacement of a machine configured by a combination of a plurality of mechanical elements (Mizoguchi, see Fig. 1, its corresponding paragraphs and page 2 for a thermal displacement compensator having a function related to thermal displacement compensation for compensating thermal displacement of a machine configured by a combination of a plurality of mechanical elements), the thermal displacement compensator comprising: a temperature acquisition unit for measuring a temperature of an environment in which the machine is installed and a temperature of each part of the machine (Mizoguchi, see Fig. 1 and its corresponding paragraphs for measuring temperature of each part of the machine and measuring temperature of environment); a thermal displacement amount acquisition unit for acquiring a thermal displacement amount of the machine (Mizoguchi, see page 3), a temperature difference calculation unit for calculating a temperature difference between at least two temperatures among temperatures measured by the temperature acquisition unit (Mizoguchi, see bottom of page 3-top of page 4 and page 6), a thermal displacement compensation model created for performing machine learning based on teacher data using a temperature using a temperature of an environment in which the machine is installed, temperature of respective parts of the machine, a temperature difference calculated from at least two temperatures among the temperature of the environment and the temperatures of the respective parts of the machine as input data and using a thermal displacement amount of the machine as output data (Mizoguchi, see Fig. 1, Fig. 3, Fig. 4 and their corresponding paragraphs for a thermal displacement compensation model created for performing machine learning based on teacher data using a temperature using a temperature of an environment in which the machine is installed, temperature of respective parts of the machine, a temperature difference calculated from at least two temperatures among the temperature of the environment and the temperatures of the respective parts of the machine as input data and using a thermal displacement amount of the machine as output data), an estimating unit for estimating a thermal displacement amount of the machine using the thermal displacement compensation model based on a temperature measured by the temperature acquisition unit and the temperature difference calculated by the temperature difference calculation unit (Mizoguchi, see Fig. 1, Fig. 3, Fig. 4 and their corresponding paragraphs for estimating a thermal displacement amount of the machine using the thermal displacement compensation model based on a temperature measured by the temperature acquisition unit and the temperature difference calculated by the temperature difference calculation unit); and a compensation unit for compensating thermal displacement of the machine based on an estimation result of the estimation unit (Mizoguchi, see Fig 1 and its corresponding paragraph for a position control device for correcting for thermal displacement of the machine), learning model (Mizoguchi, see Fig. 1, Fig. 3, Fig. 4 and their corresponding paragraphs). Mizoguchi does not explicitly disclose a model storage unit for storing a compensation model, the compensation model stored in the model storage unit.
However, Xie in an analogous art discloses a model storage unit for storing a compensation model, the compensation model stored in the model storage unit (Xie, see [0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Xie into the apparatus of Mizoguchi. The modification would be obvious because one of the ordinary skill in the art would want to achieve predictable result of easy retrieval of the compensation model by storing the model.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US10353373 discloses a machine tool includes a workpiece holding unit to hold a workpiece. A tool holding unit holds a tool. At least one of the workpiece holding unit and the tool holding unit is drivingly rotatable or drivingly movable in a predetermined direction to machine the workpiece with the tool. Temperature sensors are attached to members constituting the machine tool. An estimator calculates an environmental temperature system thermal displacement amount due to a heat source outside the machine tool. A correction magnification processor calculates an environmental temperature system thermal displacement correction amount. Another estimator calculates a driving system thermal displacement amount due to a heat source in the machine tool. A thermal displacement correction amount adder obtains and outputs a total thermal displacement correction amount based on which the machine tool performs thermal displacement correction control.
	US9849529 discloses a wire electrical discharge machine that includes a temperature detection unit, an actual position correction amount calculation unit, a correction amount calculation unit, a correction amount adjustment unit, a position correction amount adjustment unit, and a corrective movement amount calculation unit. The actual position correction amount calculation unit calculates an actual position correction amount for an upper/lower guide section in accordance with reference position coordinates at a reference temperature and with actual position coordinates at a temperature different from the reference temperature. The correction amount calculation unit uses a prepared correction amount arithmetic expression. The correction amount adjustment unit calculates a correction amount adjustment value from the actual position correction amount and the position correction amount.
	US11305395 discloses a thermal displacement compensation system detects a state quantity indicating a state of a machine, infers a thermal displacement compensation amount of the machine from the detected state quantity, and performs a thermal displacement compensation of the machine based on the inferred thermal displacement compensation amount of the machine. The thermal displacement compensation system generates a learning model by machine learning that uses a feature quantity, and stores the generated learning model in association with a combination of specified conditions of individual difference of the machine.
	US20130190921 discloses a thermal displacement compensating device calculates a thermal displacement amount which is produced by heat generation or dissipation as a machine tool is actuated or stopped and changes with time. A thermal displacement compensation amount is calculated by multiplying the calculated thermal displacement amount by a coefficient. A position command is compensated by adding the thermal displacement compensation amount to the position command. On the other hand, a variation between a thermal displacement amount calculated last time and a current thermal displacement amount is determined for each predetermined time. A plurality of thermal displacement amount change states are identified based on comparison between the determined variation and a predetermined threshold. The coefficient is calculated based on the identified thermal displacement amount change state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117